     Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 1 of 34




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. _________________

LIGGETT GROUP LLC, VECTOR TOBACCO
INC., and XCALIBER INTERNATIONAL LTD.,
LLC,

Plaintiffs,

v.

STATE OF COLORADO, by and through JARED S.
POLIS, in his official capacity as Governor of
Colorado, PHILIP J. WEISER, in his official capacity
as Attorney General of Colorado, and the
LEGISLATIVE COUNCIL of the COLORADO
GENERAL ASSEMBLY,

Defendants.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


I.      PRELIMINARY STATEMENT

        1.      Plaintiffs Liggett Group LLC (“Liggett”), Vector Tobacco Inc. (“Vector”), and

Xcaliber International Ltd., LLC (“Xcaliber”), three out-of-state discount cigarette manufacturers,

bring this action to challenge as unconstitutional a provision mandating a minimum retail price for

cigarettes sold in Colorado, which is contained in Colorado House Bill 20-1427 (the “Bill”), a bill

increasing taxes on cigarettes sold in Colorado. Not only is that fixed minimum price provision –

Section 10 of the Bill – unconstitutional under, among other things, the Commerce Clause of the

U.S. Constitution, it was rushed through the Colorado General Assembly and presented to the

voters without complying with Colorado’s constitutional requirements.
     Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 2 of 34




          2.     The Bill, a legislative ballot referral, would impose hundreds of millions of dollars

in new and increased taxes on cigarettes and other nicotine products.1 Section 10 of the Bill, which

establishes a minimum price for all cigarettes, was added to the Bill in a “back-room” deal to

ensure that Philip Morris USA, Inc. (“Philip Morris”), by far the largest premium cigarette

manufacturer in the country, would not spend millions of dollars to defeat the Bill, as it had

successfully done with previous cigarette tax bills in Colorado. Philip Morris wanted Section 10

added to the Bill because it would severely damage the ability of discount cigarette manufacturers

to compete with Philip Morris and would solidify Philip Morris’s market dominance in Colorado.

          3.     Section 10 thus imposes a patently anti-competitive fixed minimum price for all

cigarettes sold in Colorado, and directly and without justification harms interstate commerce.

Unlike other portions of the Bill, Section 10 is not a tax but a unique method employed by the

State to inflate cigarette prices artificially. Section 10 benefits Philip Morris and other premium

cigarette manufacturers at the expense of Plaintiffs by fixing the retail price of all cigarettes sold

in Colorado at premium price levels, thereby eliminating by fiat price competition by Plaintiffs

and other discount tobacco manufacturers, and benefitting in-state retailers, who get to pocket the

price increase, at the expense of out-of-state discount manufacturers. By contrast, all other states

which have raised cigarette prices without utilizing an excise tax have done so not by fixing an

artificial minimum price benefitting one segment of the market over another, or by favoring in-

state interests over out-of-state interests, but rather by increasing all manufacturers’ prices by a




1
    A copy of the Bill is attached hereto as Exhibit A.


                                                   2
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 3 of 34




fixed percentage, thus raising prices for everyone proportionally while preserving market

competition.

       4.         Crucially, Section 10 will benefit not only Philip Morris, but also in-state retailers,

who will collect and keep a significant portion of the additional proceeds resulting from the state-

imposed minimum retail price of discount cigarettes, and thus be able to sell fewer discount

cigarettes at higher profit margins. This comes at the expense of Plaintiffs and other out-of-state

discount cigarette manufacturers, who, as a result of Section 10, will lose sales, profits, and market

share. Section 10 also creates regressive and patently unfair burdens on Colorado consumers by

imposing much higher costs on those who smoke discount brand cigarettes, typically price-

sensitive older and lower income people. Section 10 will cost the discount brand smoker as much

as $800 per year, more than twice as much as premium brand users, many of whom will see no

price increase.

       5.         Section 10 violates the Commerce Clause because it discriminates against out-of-

state discount cigarette manufacturers in favor of in-state retailers, imposes an undue burden on

interstate commerce by, among other things, interfering with the interstate sale of cigarettes, and

causes negative extraterritorial effects on the cigarette market outside of Colorado. It violates the

Due Process Clause because, without any legitimate justification, it deprives Plaintiffs of protected

property interests.

       6.         Section 10 is void also because it was passed by the Colorado General Assembly

in violation of procedural and substantive requirements of Colorado’s Constitution, including,

among others, requirements for full and fair debate in legislative committees and the General

Assembly before passage. The Bill was rushed through the legislative process in this fashion in



                                                    3
      Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 4 of 34




the last four days of the 2020 legislative session, plainly to avoid opposition by the Plaintiffs and

the other parties who would have been able to point out the patent constitutional and other

injustices of the Bill. As many legislators commented on the record, they were not given copies

of the Bill in advance, as required by Colorado law, and did not even have an opportunity to read

it. And, because the Bill concerns taxes, it must, under the Colorado Constitution, be approved

directly by the voters and is slated to be on the November 2020 ballot (“Proposition EE”).

However, in violation of the Colorado Constitution, neither the title of the Bill nor the ballot

question identifies Section 10 or its contents, thus failing to inform voters that the price of

cigarettes will be artificially fixed at premium prices if Proposition EE is approved.

         7.     Accordingly, Plaintiffs seek preliminary and permanent injunctive relief precluding

the enforcement of Section 10.

II.      JURISDICTION AND VENUE

         8.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367

because the matter in controversy arises under the laws and Constitution of the United States.

         9.     This Court is authorized to issue the requested declaratory and injunctive relief

pursuant to 28 U.S.C. §§ 2201 and 2202, 42 U.S.C. § 1983, and Rule 65 of the Federal Rules of

Civil Procedure.

         10.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because the State of

Colorado is a Defendant, and all other Defendants either reside in or perform their official duties

in this judicial district, and because a substantial part of the events giving rise to this action

occurred in this judicial district.




                                                 4
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 5 of 34




III.    PARTIES

        11.     Plaintiff Liggett Group LLC (“Liggett”) is a Delaware limited liability company,

with its principal place of business in Mebane, North Carolina. Liggett and its predecessors in

interest have been engaged in the business of manufacturing cigarettes for over 120 years. Liggett

sells its products throughout the United States and in the State of Colorado through a network of

distributors and retailers.

        12.     Plaintiff Vector Tobacco Inc. (“Vector”) is a Virginia corporation, with its

principal place of business in Morrisville, North Carolina.          Vector is in the business of

manufacturing cigarettes and sells its products throughout the United States and in the State of

Colorado through a network of distributors and retailers. Liggett and Vector are both indirectly

owned by Vector Group Ltd.

        13.     Plaintiff Xcaliber International Ltd., LLC (“Xcaliber”) is an Oklahoma limited

liability company, with its principal place of business in Pryor, Oklahoma. Xcaliber is in the

business of manufacturing cigarettes and sells its products throughout the United States and in the

State of Colorado through a network of distributors and retailers.

        14.     Defendant State of Colorado (the “State” or “Colorado”), operating through

legislative and executive action, adopted the Bill, which includes statutory mandates forbidden by

the laws of Colorado and the United States. Defendant State of Colorado has acted through its

officers, agents and duly elected representatives, including Defendants Jared S. Polis, as Governor

of Colorado, Paul Weiser, as Attorney General of Colorado, and the Legislative Council, among

others, to injure the Plaintiffs’ constitutional rights and other rights protected under the laws of

Colorado and the United States.



                                                 5
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 6 of 34




       15.     Defendant Jared S. Polis, sued in his official capacity, is the Governor of Colorado

and, in that capacity, has the power to enforce the laws of the State of Colorado and is required by

the Colorado Constitution to ensure that all laws of the state are faithfully executed. Colo. Const.

art. IV, § 2. In his capacity as an agent of the State of Colorado, Defendant Governor Polis has

injured Plaintiffs’ constitutional rights and other rights protected under the laws of Colorado and

the United States.

       16.     Defendant Philip J. Weiser, sued in his official capacity, is the Attorney General

for the State of Colorado and, in that capacity, enforces the laws of the state of Colorado. In his

capacity as an officer and agent of the State of Colorado, Defendant Attorney General Weiser has

injured Plaintiffs’ constitutional rights and other rights protected under the laws of Colorado and

the United States.

       17.     Defendant Legislative Council is a committee of the General Assembly tasked,

among other things, with preparing and approving the ballot information booklet that provides

Colorado voters with information about ballot measures in advance of elections.

IV.    FACTUAL ALLEGATIONS

       A.      Plaintiffs Sell Cigarettes In Interstate Commerce For
               The Discount Segment Of The Cigarette Market

       18.     Plaintiffs are tobacco companies based outside of the State of Colorado which

manufacture and sell cigarettes in interstate commerce throughout the United States. They

compete by pricing their respective cigarette brands lower than most other domestically sold

brands, which positions the companies in the “discount segment” of the domestic cigarette market.

Plaintiffs sell their cigarettes to consumers in Colorado through distributors and retailers.




                                                  6
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 7 of 34




       19.      Liggett is the operating successor to the Liggett & Myers Tobacco Company, which

owned and sold premium brand cigarettes, such as Chesterfield, L&M and Lark. Beginning in the

1980s, Liggett began to de-emphasize its focus on its premium brands and pioneered what is today

the discount segment of the tobacco market, by competing largely based on price, rather than image

and advertising. In 1998, Liggett sold its remaining rights to the Chesterfield, L&M and Lark

brands to Philip Morris, and today Liggett operates by selling branded products exclusively in the

discount segment of the cigarette market. Liggett also manufactures several private label brands

that are sold and distributed by certain retail customers. Liggett sells the discount cigarette brand

Pyramid in Colorado through retailers in Colorado at an average retail price of $5.28 per pack.

While Liggett sells other discount brands in the State, the Pyramid brand constitutes over 98% of

Liggett’s product sold in Colorado.

       20.      Vector is a discount cigarette manufacturer specializing in deep discount cigarette

products. Vector sells the discount cigarette brand Eagle 20’s in Colorado through in-state

distributors and retailers at an average retail price of $4.59 per pack. The Eagle 20’s brand is the

only Vector brand sold in Colorado.

       21.      Xcaliber was founded in 2001 and manufactures a variety of tobacco products,

including cigarettes and cigars. Xcaliber sells cigarettes exclusively in the deep discount segment

of the market. Xcaliber sells discount brands Echo and Edgefield in Colorado through in-state

distributors and retailers, at an average retail price of $5.40 per pack and $4.00 per pack,

respectively.

       22.      In 1996 and 1997, Liggett began focusing exclusively on the discount market, after

breaking ranks with the major domestic tobacco companies to become the first domestic tobacco



                                                 7
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 8 of 34




company to settle smoking and health-related litigation, including by entering into the first-ever

settlements of Medicaid expense recovery litigation brought by state attorneys general against the

major domestic tobacco companies. As part of these landmark settlements, Liggett agreed to

change the way it marketed and sold its cigarettes, including by, among other things, stating

publicly that “smoking is addictive” and causes serious diseases and death, adding warnings

regarding addiction to its cigarette packs, and discontinuing virtually all conventional consumer

advertising and marketing of its cigarette products.

       23.     Liggett’s settlements and its cooperation with the state attorneys general and public

health authorities -- widely recognized as historic -- were key to enabling the attorneys general of

all fifty states, including Colorado, to recover more than $200 billion in Medicaid expenses on

behalf of the states from the major domestic tobacco companies. These global settlements also

resulted in revolutionary changes in the way the domestic tobacco industry operates, including

through advertising and marketing restrictions and smoking and health warnings.

       24.     Currently in the U.S. market, there are certain established premium brand

cigarettes, such as Philip Morris’s Marlboro, which command higher prices based on name or

brand recognition. Most, if not all, of the premium cigarette brands which exist today were

established long before the revolutionary industry changes resulting from the Liggett settlements

in the 1990s. Since those changes, it has become virtually impossible to create, support or launch

a new premium brand cigarette product.

       25.     The limited set of recognized premium brand cigarettes in the industry have a

competitive advantage in the domestic cigarette market, based on market share and brand

recognition, over all discount cigarette brands. Liggett, Vector, Xcaliber, and other discount



                                                 8
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 9 of 34




manufacturers cannot compete with the much larger Philip Morris and other premium

manufacturers by using conventional consumer advertising to create a premium brand, but rather

compete almost exclusively on price.

        26.     Accordingly, Plaintiffs must compete vigorously to maintain their presence in

national and state markets dominated by Philip Morris and other premium manufacturers.

        B.      If Enforced, Section 10 Would Cause Irreparable Harm
                To Plaintiffs And Consumers

        27.     Section 10, if enforced, will impose much greater price increases on discount

cigarettes than on premium cigarettes, thus causing irreparable harm to the tobacco manufacturers

which make them and the consumers who purchase them, while leaving premium cigarette

manufacturers largely unaffected. Plaintiffs and other out-of-state discount manufacturers will

thus be prevented from selling cigarettes at lower prices, resulting in a windfall to in-state retailers

at the expense of Plaintiffs and other out-of-state discount manufacturers.

        28.     The current Colorado cigarette tax is $0.84 per pack, which the Bill would increase

by $1.10 to $1.94 per pack effective January 1, 2021, with additional increases taking effect in

July 2024 and thereafter. See Bill, Section 3. Separately, Section 10 of the Bill also sets a

minimum price for the retail sale of all cigarettes in Colorado at $7.00 per pack effective January

1, 2021, increasing to $7.50 effective July 1, 2024. The tax portion of the higher cigarette prices

resulting from the Bill is collected by in-state distributors, which are charged with applying the tax

stamp to the pack and remitting the tax to the State, collecting a small fee for doing so. The non-

tax portion of the higher cigarette prices resulting from Section 10 is collected at the point of sale

by in-state retailers, who simply keep it. None of those proceeds go to the State.




                                                   9
 Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 10 of 34




       29.     Discount cigarettes are currently selling in Colorado at average retail prices

between $3.80 – $5.32. Section 10 would harm discount brand manufacturers because it mandates

that the retail price of all discount cigarettes must increase to a minimum of $7.00 per pack as of

January 2021, which is a price increase greater than the $1.10 per pack of tax imposed by the Bill.

By the same token, Section 10 would benefit in-state retailers, as well as Philip Morris and other

premium cigarette sellers which will not be affected by the Section 10 portion of the increase

because their products already sell near or above the Section 10 minimum price. For example, a

pack of Marlboro which currently sells in Colorado for $6.55 per pack would increase to $7.65 per

pack, with the entire price increase resulting from the $1.10 per pack tax increase, and none of it

from Section 10. The problem is compounded further as the Bill mandates increases in the

minimum price per pack in later years.

       30.     Such price increases distort the market because the discount products that

previously sold between $3.80 and $5.32 will no longer be able to compete against each other

based on price, because all must increase their prices to the same $7.00 minimum, or against the

premium cigarettes, because there will be no material difference in price.

       31.     The Bill also has regressive and patently unfair consequences to consumers, by

imposing higher costs on Coloradans who smoke discount brand cigarettes. For example, a smoker

who currently purchases Marlboro or another premium brand cigarettes for $6.50 per pack will

pay $7.60 per pack, an increase of $1.10 per pack entirely from the new State cigarette excise tax.

However, smokers who use discount brands will incur the new cigarette excise tax increases, plus

the mandatory price increases imposed by Section 10. Thus, a smoker who currently purchases a

discount brand cigarette in Colorado at $4.60 per pack will experience a mandatory $2.40 increase



                                                10
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 11 of 34




($1.10 per pack in tax, and an additional $1.30 per pack solely because of the $7.00 minimum

price law).

       32.     Section 10 will benefit not only Philip Morris, but also in-state retailers who will

collect and keep a significant portion of the additional proceeds resulting from the state-imposed

minimum retail price of discount cigarettes. Because Section 10 substantially increases the retail

price of discount cigarettes in excess of the cigarette tax increase, the non-tax portion of the higher

price goes into the pockets of in-state retailers. Retailers will therefore be able to sell fewer

discount cigarettes at higher profit margins. This comes at the expense of Plaintiffs and other out-

of-state discount cigarette manufacturers, who will lose sales, profits, and market share as a result

of Section 10. Many in-state retailers recognize that they will increase their per unit profit margins

on discount cigarettes as a result of Section 10, a benefit they did not ask for and do not want

because of the long term negative impact that the Bill will have on their overall business. Neither

the State nor the discount tobacco manufacturer receives the benefit of the non-tax portion of the

higher price resulting from Section 10.

       33.     If Section 10 is enforced, the retail price of Plaintiffs’ products will be artificially

raised, benefitting Philip Morris. The immediate result will be an unfair and disproportionate price

increase for those buying discount cigarettes in Colorado. In the short term, the in-state retailers

will unjustly benefit at the expense of out-of-state tobacco manufacturers, by pocketing the non-

tax portion of the Section 10 increase. In the longer term, the demand for these overpriced discount

products will diminish. Section 10 will severely interfere with the ability of Plaintiffs to compete,

causing them to lose sales and profits and benefitting Philip Morris, which will gain market share

at their expense. The ultimate result will be to drive most, if not all, discount cigarettes from the



                                                  11
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 12 of 34




Colorado market, causing avoidable and irreparable economic harm to Plaintiffs, similarly situated

discount tobacco manufacturers, and consumers of their products.

        C.      Philip Morris Has Spent Millions Of Dollars Successfully Opposing Cigarette
                Tax Increases In Colorado

        34.     For years, Colorado’s efforts to raise tobacco taxes have been frustrated because of

opposition funded by Philip Morris in the form of multi-million dollar anti-tax campaigns. In the

years preceding the enactment of the Bill, there were two unsuccessful attempts by Colorado to

increase taxes on cigarettes and other tobacco products.

        35.     In a back-room deal, Defendants added Section 10 to garner Philip Morris’s support

and guarantee that the company would not mount another multi-million dollar campaign opposing

the tax hike in the Bill.

                1. Philip Morris’s Opposition To Amendment 72

        36.     In 2016, a citizen’s ballot initiative was proposed, called the Colorado Tobacco Tax

Increase, also known as Amendment 72 (“Amendment 72”), followed by proposed legislation in

2019. Philip Morris, through its agents, lobbyists, and corporate affiliates, including its parent

company Altria, spent millions of dollars funding campaigns opposing both Amendment 72 and

the proposed legislation in 2019, and both efforts failed to pass. Much like the current Bill, the

primary purpose of Amendment 72 was to increase state taxes by $315.7 million annually by

increasing taxes on cigarettes and other tobacco products.

        37.     Philip Morris bankrolled an opposition campaign entitled, “No Blank Checks In

The Constitution” (“No Blank Checks”). Of the approximately $18.1 million raised by No Blank

Checks, Philip Morris contributed about $17.5 million. As reported, No Blank Checks, acting as

Philip Morris’s proxy, outspent the group that supported Amendment 72, the Campaign for a


                                                 12
    Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 13 of 34




Healthy Colorado, by nearly eight to one.2 As reflected in a campaign financing filing, Philip

Morris’s campaign to defeat Amendment 72 was overwhelming, with at least $14 million spent on

polling, research, mailers, consultants and digital and television advertising. Philip Morris’s

opposition campaign was successful and Amendment 72 failed.

               2. Philip Morris’s Opposition To The 2019 Tobacco Tax Bill

        38.    In April 2019, Defendant Governor Polis and lawmakers announced another effort

to raise taxes on tobacco and nicotine products, proposed legislation HB19-1333 (the “2019 Bill”).

Similar to the current Bill, the 2019 Bill was a legislative ballot referral, which would have to be

approved by the voters.

        39.    As with Amendment 72, Philip Morris spent millions of dollars to fund the

opposition group, No Blank Checks for Colorado, to defeat the bill in the General Assembly. The

opposition campaign by Philip Morris, which began even before the 2019 Bill was formally

announced, was extensive and far-reaching, including a social media campaign with a website,

Twitter account, and Facebook page.

        40.    In the days leading up to the Senate vote, Philip Morris hired the most powerful

lobbyists in the State and utilized Facebook and social media to mount extensive opposition to the

2019 Bill. As reported in The Colorado Sun, Philip Morris “flooded newsfeeds with 60 sponsored

ads” and its Facebook posts were seen between 336,000 and 985,000 times by Colorado users.3




2
 See Eliza Carter, “Big Tobacco Stubs Out Cigarette Tax,” The Colorado Independent, Nov. 9,
2016, https://www.coloradoindependent.com/2016/11/09/amendment-72-colorado/ (Attached
hereto as Exhibit B).
3
 Jesse Paul, Eric Lubbers, “Big Tobacco is Fighting Colorado’s Nicotine Tax Bill With Powerful
Lobbyists And A Social Media Campaign,” The Colorado Sun (Apr. 30, 2019),


                                                13
    Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 14 of 34




        41.    Philip Morris’s coordinated and well-funded opposition campaign was successful,

as the Colorado Senate voted down the 2019 tax bill in a late-night vote on May 2, 2019, “with no

debate or discussion, a remarkable occurrence in a chamber that has seen extended debate on a

large number of bills this session.” 4 The tobacco giant emphasized that it would not stand idly by

while Colorado attempted to increase taxes on tobacco products. As its company spokesperson,

George Parman, told The Colorado Sun at the time, “Philip Morris’s tobacco operating companies

oppose excise tax increases which place an economic burden solely on adult tobacco consumers.

This is particularly true in Colorado, where voters struck down a similar measure in 2016.”

               3. In 2020, Philip Morris, To Fight Growing Competition From Discount
                  Cigarette Sales, Strikes A Backroom Deal With The State

        42.    Before 2020, Philip Morris experienced growing competition from discount

cigarette manufacturers.    After the COVID-19 pandemic struck, as Philip Morris’s parent

company, Altria, publicly stated, Philip Morris feared that the economic downturn would cause

more smokers to switch to lower-priced discount cigarette brands, threatening Philip Morris’s huge

profits as a premium cigarette manufacturer. In April and May of 2020, Philip Morris’s parent

company, Altria, publicly stated that it anticipated losing market share and profits to discount

cigarette manufacturers in the wake of the COVID-19 pandemic and the consequent economic

downturn. At Altria’s annual shareholders meeting on May 14, 2020, Altria’s Chief Executive




https://coloradosun.com/2019/04/30/colorado-nicotine-tobacco-tax-proposal-opposition/
(Attached hereto as Exhibit C).
4
 Erica Meltzer, “Colorado Senate Rejects Nicotine Tax That Would Have Boosted Preschool
Spending,” Chalkbeat Colorado (May 2, 2019),
https://co.chalkbeat.org/2019/5/2/21108100/colorado-senate-rejects-nicotine-tax-that-would-
have-boosted-preschool-spending (Attached hereto as Exhibit D).


                                                14
    Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 15 of 34




Officer, Billy Gifford, expressed concerns about economic conditions “that result in adult

consumers choosing lower-priced brands including discount brands.” Significantly, in late April

2020, Altria withdrew its 2020 earnings guidance because it anticipated the economic downturn

would push smokers to switch to cheaper brands. 5 Altria and Philip Morris’s fears of losing market

share due to the pandemic have been proven correct. As reflected in market analyses, total sales

volume for cigarettes decreased by 2.2% in August 2020, and more consumers have been opting

for discount cigarette options rather than premium brands.

        43.    As Philip Morris was facing its growing discount price competition problem,

Defendant Governor Polis and state legislators were moving forward with efforts to fashion yet

another Colorado tobacco tax bill. At the same time, Healthier Colorado, a grassroots organization

that had supported earlier, unsuccessful efforts to increase tobacco taxes, was pushing Initiative

292, a proposed citizen’s ballot initiative for a new Colorado tobacco tax law.

        44.    To address the threat posed by discount cigarette brands sold by Plaintiffs and other

manufacturers, particularly in Colorado where it faced steep price competition from discount

products, Philip Morris decided to seek a fixed minimum price provision in the new Colorado

tobacco tax law that would require discount cigarettes to sell at premium price levels, thereby

eliminating price competition from discount brands.6 This anti-competitive measure would



5
  Jennifer Maloney, “Altria Sees Smoker Shift From Vaping To Cheap Cigarettes,” The Wall Street
Journal (May 1, 2020), https://www.wsj.com/articles/marlboro-maker-warns-smokers-will-turn-to-
cheaper-cigarettes-11588249226?fbclid (Attached hereto as Exhibit E).
6
 Jesse Paul, “Marlboro’s Owners Negotiated Colorado’s Proposed Tobacco Tax Hike – And It
Could Help Them Dominate The Cigarette Market,” The Colorado Sun (Aug. 13, 2020),
https://coloradosun.com/2020/08/13/colorado-tobacco-tax-hike-1427/ (Attached hereto as
Exhibit F).


                                                15
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 16 of 34




remove any incentive for cash-strapped Philip Morris customers to switch from its premium

cigarettes to discount brands and permit Philip Morris to convert discount brand smokers to its

premium brands more easily.

       45.     Healthier Colorado and Philip Morris, which have historically been on opposite

sides of tobacco regulation, thus found common ground. In or around May 2020, Philip Morris

informed Healthier Colorado that it would no longer oppose the proposed tobacco tax increases in

Colorado, so long as an acceptable minimum price provision was included in the law; Healthier

Colorado agreed to help Philip Morris accomplish that goal in order to secure the tobacco tax

increases it desired. This deal was confirmed by Healthier Colorado’s Executive Director, when

he appeared before legislative committees to promote the proposed tax increase: “We have a deal

with the largest tobacco company in America, who was the exclusive funder of the opposition

campaign last time.”

       46.     With Philip Morris’s lack of opposition confirmed, Defendant Governor Polis,

legislative supporters, and other proponents of the Bill, including Philip Morris, worked behind

closed doors, keeping information about the proposed Bill and Section 10 from Plaintiffs and other

interested parties, and even from other legislators. Sponsors of the Bill in the General Assembly

failed to provide proper notice and hearing, and failed to disclose Section 10 in the title of the Bill,

thus precluding full and fair consideration of the Bill on its merits in violation of Colorado law.

       D.      As All Other States Have Done In Raising Cigarette Prices, Colorado Can
               Raise Cigarette Prices Without Burdening Interstate Commerce

       47.     Cigarettes – the only product Philip Morris was facing increasing competition in

selling in Colorado – is the only product subject to the Section 10 minimum price control. The

Bill would impose new or increased taxes on cigars, pipe tobacco, chewing tobacco, snuff, e-


                                                  16
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 17 of 34




cigarettes, and vaping devices, all of which are calculated as a percentage of the product prices,

but does not require those products to be sold for a minimum price.

       48.     Moreover, the increased taxes on cigarettes under the Bill take effect gradually,

January 1, 2021, July 1, 2024, and July 1, 2027, at which point the tax will be 10 cents per cigarette

(or $2.00 per pack). Section 10 requires that all cigarettes must be sold at $7.00 per pack

immediately in January 2021 and then $7.50 by July 1, 2024. Thus, while the cigarette excise

taxes will be implemented gradually, the impact of Section 10, which for some discount cigarette

manufacturers, including Plaintiffs, means doubling their current prices, will be felt immediately.

       49.     While most have sought to regulate cigarette prices, none have done so by

burdening interstate commerce as Section 10 would, by fixing an artificial minimum price. Rather,

every state that has sought to raise cigarette prices without utilizing an excise tax has done so

without conferring a windfall on in-state retailers at the expense of out-of-state companies. States

often raise cigarette prices through “minimum mark-up laws,” which preserves relative price

differences between cigarette brands and ensures market competition. State minimum mark-up

laws are not anti-competitive because they maintain price differences across cigarette brands sold

by competitors, instead of mandating a fixed minimum retail price. Minimum mark-up laws

promote fair trade by requiring wholesalers and retailers to mark-up cigarette prices by a minimum

percentage over the price they paid, so there is no windfall for them to keep.

       50.      In short, had Colorado sought to raise cigarette prices more than the taxes will, the

State could have done so without interfering with interstate commerce through minimum mark-

ups (or through increased excise taxes). Doing so would have served the State’s goal of raising

prices and generating more revenue, without harming Plaintiffs or their customers, or permitting a



                                                 17
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 18 of 34




substantial portion of the price increase to flow arbitrarily to in-state tobacco retailers rather than

to the State treasury.

        E.      The Bill Unduly Burdens And Interferes With Interstate Commerce In
                Violation Of The Commerce Clause Of The United States Constitution

        51.     If not enjoined, Section 10 will place an undue burden on interstate commerce in

three principal ways: (i) by unfairly favoring in-state tobacco sellers and discriminating against

out-of-state discount tobacco manufacturers, including Plaintiffs; (ii) by interfering with the

interstate sale of cigarettes in the United States; and (iii) by causing negative extraterritorial effects

on the pricing, marketing and sale of cigarettes and on tobacco companies beyond the State of

Colorado.

        52.     First, in what amounts to state economic protectionism prohibited by the Commerce

Clause, Section 10 discriminates against out-of-state discount cigarette manufacturers for the

benefit of in-state retailers.

        53.     Cigarette manufacturers, like Plaintiffs, sell their respective cigarette products to

wholesale buyers who purchase those products for re-sale and distribution throughout the United

States. Cigarette manufacturers sell to such wholesalers, not at manufacturer’s list prices on a

state-by-state basis, but rather at one material price for each such product. Cigarette manufacturers

routinely compete on price based on raising or lowering their list prices.

        54.     Section 10 substantially reduces or eliminates the ability of Plaintiffs and other out-

of-state tobacco manufacturers to sell their products in Colorado because it imposes a substantial

price increase disproportionately on their discount cigarette products at the retail level, while the

in-state retailers collect a windfall from the increased prices,




                                                   18
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 19 of 34




        55.     With its discriminatory effects against out-of-state cigarette manufacturers and

unfair benefits to in-state retailers, Section 10 is the kind of preferential treatment and naked state

protectionism that the Commerce Clause prohibits. Because of the long-standing, interstate

economic regime for the wholesale pricing, sale and distribution of cigarettes, Section 10 compels

Plaintiffs and other out-of-state discount cigarette manufacturers to suffer lost sales and profits in

Colorado, and forecloses their ability to compete and maintain market share, for the benefit of

Colorado State interests and in-state retailers of their products.

        56.     Second, Section 10 burdens interstate commerce to a degree not justified by any

potential state interest. The State’s asserted purpose for the Bill is to pay down deficits, fund

education and housing programs, and other identified appropriations. Section 10 furthers none of

these state interests because the proceeds it generates from Colorado consumers go not to the State,

but to in-state retailers. In fact, Section 10 is contrary to legitimate state interests. It will decrease

competition, product choice, and tax revenue collected on cigarettes because of the artificial higher

retail prices it imposes, and will assist Philip Morris in solidifying its dominant market position in

Colorado. It will also inhibit the lawful movement of goods, particularly discount cigarettes, in

interstate commerce. And to the extent the state had an interest in increasing prices, it could have

done so through higher excise taxes or minimum mark-up laws, without burdening interstate

commerce.

        57.     Third, if not enjoined, Section 10 will create impermissible extraterritorial burdens

on interstate commerce, by distorting the market for cigarettes beyond Colorado’s border and

affecting commerce and regulation in other states. Section 10 will not only undermine discount

manufacturers’ ability to price their own products and compete freely within the industry, it will



                                                   19
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 20 of 34




undermine and challenge the long-standing regime for the regulation, sale, pricing and distribution

of cigarettes at the wholesale and retail levels throughout the United States. In response to

Colorado’s price-fixing law, other states may need to modify their existing cigarette regulations

and tax policies and adopt similar measures that will only further complicate tobacco pricing, sales

and taxation. Ultimately, if price-fixing of this kind were to proliferate, discount tobacco

manufacturers will have no means to price and sell their products effectively, leaving big tobacco

companies like Philip Morris with full control over pricing in the domestic cigarette market.

        58.     Under the Commerce Clause, such far-reaching interference with interstate and

national commerce is prohibited to the states and reserved only for Congress. Colorado may not,

consistent with the Commerce Clause, regulate and disrupt the national market for a consumer

product, particularly a product like cigarettes which is and has been the subject of significant

federal laws and regulations.

        F.      Enforcement Of Section 10 Should Be Enjoined Because It Violates Article
                V, Section 21 of the Colorado Constitution

        59.     In contravention of Article V, Section 21 of the Colorado Constitution (“Section

21”), the Bill contains more than a single subject, and the title of the Bill fails to clearly express

the full contents of the Bill.

        60.     Under Section 21, bills in Colorado must be limited to a single subject, and that

subject must be clearly described by the bill’s title. If a bill title does not clearly express certain

content in a bill, that omitted content is void:

                No bill, except general appropriation bills, shall be passed
                containing more than one subject, which shall be clearly expressed
                in its title; but if any subject shall be embraced in any act which shall
                not be expressed in the title, such act shall be void only as to so much
                thereof as shall not be so expressed.


                                                   20
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 21 of 34




Colo. Const. art. V, § 21.

       61.     The Bill’s title, however, reads in full as follows:

               CONCERNING THE TAXATION OF PRODUCTS THAT
               CONTAIN NICOTINE, AND, IN CONNECTION THEREWITH,
               INCREMENTALLY INCREASING THE CIGARETTE TAX
               AND THE TOBACCO PRODUCTS TAX; EXPANDING BOTH
               OF THESE TAXES TO APPLY TO SALES TO CONSUMERS
               FROM OUTSIDE OF THE STATE; CREATING AN
               INVENTORY TAX THAT APPLIES WHEN THE CIGARETTE
               TAX INCREASES; CREATING A MINIMUM TAX AMOUNT
               FOR MOIST SNUFF TOBACCO PRODUCTS; CREATING A
               TAX ON NICOTINE PRODUCTS THAT IS EQUAL TO THE
               TOTAL TAX ON TOBACCO PRODUCTS; ESTABLISHING
               NEW RATES FOR CIGARETTES, TOBACCO PRODUCTS,
               AND NICOTINE PRODUCTS THAT ARE MODIFIED RISK
               TOBACCO PRODUCTS THAT ARE HALF OF THE
               STATUTORY TAX; REFERRING A BALLOT ISSUE FOR
               PRIOR VOTER APPROVAL FOR THE NEW AND INCREASED
               TAXES; AND ALLOCATING THE NEW TAX REVENUE.

       62.     In violation of Section 21, the title of the Bill makes no reference to Section 10 or

its contents, and Section 10 is not expressed at all, let alone “clearly expressed.” Similarly, the

ballot question for Proposition EE also fails to identify or refer to Section 10 or its contents.

       63.     Moreover, the Bill impermissibly includes a subject other than the cigarette and

tobacco taxes expressed in the Bill’s title. Because Section 10 is not a tax, it constitutes a separate

and distinct second subject, in violation of Section 21.

       64.     Accordingly, Section 10 is void and unenforceable as unconstitutional under

Article V, Section 21, of the Colorado Constitution.

       G.      Legislators Rushed The Bill Through The General Assembly And Failed To
               Consider It On Its Merits

       65.     In the last four days of the legislative session, sponsors of the Bill rushed it through

the legislature without notice, hearing or opportunity for deliberation and debate. While lobbyists


                                                  21
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 22 of 34




working on behalf of Philip Morris had advance knowledge of the consideration of the Bill, the

public, and opponents of the Bill, did not.

        66.     Introduced on June 11, 2020, the Bill was passed only four days later, on June 15,

2020. As a result, legislators considering the Bill did not have ample time to read it, deliberate on

it, or consider it on the merits.

        67.     Prior to June 11, 2020, when the Bill was introduced, there is virtually no reference

in the legislative record, media, or other sources of any discussions about a potential tobacco bill,

much less that the General Assembly was considering voting on such a bill.

        68.     Reports from June 11, 2020, the day the Bill was introduced in the House, show

that the Bill was already being discussed in the House Finance Committee “only minutes after it

was posted on the legislature’s website.” Further, the Bill was presented to the House Finance

Committee at the Committee meeting, with no previous warning or discussion about its contents.

Based on official recordings of the House Finance Committee meeting that took place on June 11,

2020, at the very beginning of this meeting, one of the sponsors of the Bill, Representative Yavira

Caraveo, noted that “[the Bill has] all come kind of fast and furious in these last few days.”

        69.     Representative Shannon Bird admitted during the meeting, “I haven’t read the Bill

and don’t have questions formulated yet. I don’t know enough to ask but I love the policy behind

it.” Representative Bird voted in favor of the Bill only minutes later, despite admitting that she

had not even read the Bill and knowing nothing about the Bill aside from the broad policy

statements made by Representative Caraveo.




                                                 22
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 23 of 34




        70.     Other representatives, however, were unwilling to approve the Bill because they

had not been given sufficient time to read it. Representative Shane Sandridge, for example, voted

against the Bill “just because I have to read it.”

        71.     Another legislator, Representative Janice Rich of Grand Junction, stated: “We got

this bill after we even sat down in here. It’s 43 pages and I looked at the fiscal note too, and I just

can’t support it right now.”

        72.     The only non-legislators who spoke during the House Finance meeting were Jake

Williams, Executive Director of Healthier Colorado (who was aligned with the Bill sponsors), and

Bill Jaeger, Vice President of Early Childhood & Policy Initiatives with the Colorado Children’s

Campaign, both supporters of the Bill.

        73.     After considering the Bill for less than twenty minutes, the House Finance

Committee passed it 6-5, notwithstanding the fact that the only two witnesses who testified before

the committee were supporters of the Bill, and the Committee members did not even have enough

time to read the Bill before casting their votes, much less to consider the Bill on its merits.

        74.     That same day, less than three hours later, the Bill was before the House

Appropriations Committee. Per the audio recording on the General Assembly’s website, the

Committee spent less than two minutes on the Bill—just enough time for the chair of the

Committee to recommend the Bill be sent to the entire House for passage and for the Committee

members to vote 6-5 in favor of the Bill.

        75.     The next day, June 12, 2020, the House passed the Bill at 8:40 p.m. on third reading

and the Bill was introduced in the Senate. Importantly, the Bill’s full title was not read at this time.




                                                     23
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 24 of 34




Rather, the record reflects that only the incomplete Bill title was read, followed by a brief

discussion regarding an amendment to the Bill, before the legislators voted.

        76.    In the Colorado Senate, the Bill was assigned to the Finance and Appropriations

Committees. The Senate Finance Committee discussed the Bill for approximately half an hour.

But as the Bill had only been made public the previous day, the limited testimony provided during

the hearing, per the Committee audio recordings, was primarily from Mr. Williams, the Executive

Director of Healthier Colorado (who less than a month before had been promoting Initiative 292).

While Mr. Williams was able to appear before both the House and Senate Finance Committees,

other interested parties, including Plaintiffs, only became aware of the Bill after it was passed. The

Senate Finance Committee passed the Bill by a vote of 4-3 shortly before midnight on June 12,

2020.

        77.    The very next day, Saturday, June 13, 2020, the Bill passed the Senate

Appropriations Committee. As demonstrated by the official electronic recording of the Committee

meeting, the Bill was purportedly discussed for less than one minute before the senators voted.

The Committee then passed the Bill by a 6-4 vote.

        78.    On Monday, June 15, 2020, the Senate passed the Bill (with minimal amendments)

and sent it back to the House for approval where the House passed the Senate version of the Bill.

Finally, on July 8, 2020, Defendant Governor Polis signed the Bill, approving it to appear on the

ballot in November.

        H.     The Ballot Information Booklet Does Not Provide Sufficient Information
               Concerning The Bill

        79.    When propositions are before the voter, the Colorado Constitution requires that

voters be provided with a ballot information booklet (“Blue Book”), which is prepared by the


                                                 24
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 25 of 34




Legislative Council and is supposed to provide voters with accurate information concerning ballot

measures. In particular, the Colorado Constitution requires that the Blue Book include “[a] fair

and impartial analysis of each measure, which shall include a summary and the major arguments

both for and against the measure, and which may include any other information that would assist

understanding the purpose and effect of the measure.” Colo. Const. art. V, § 1 ¶ 83. The Blue

Book with respect to the Bill failed to meet these requirements, causing confusion on the part of

voters and increasing the probability that voters will misunderstand or be unaware of important

components of the Bill that will directly affect them.

       80.     The Blue Book states that the Bill “sets the minimum after‑tax price of cigarettes

for consumers at $7.00 per pack beginning in January 2021, and $7.50 per pack beginning in July

2024.” While the Blue Book refers to harm to businesses that sell low-cost products, it does not

explain the anti-competitive effects on cigarette manufacturers or the severity of the cost increases

for Coloradans who purchase discount cigarettes.

       81.     On September 1, 2020, on behalf of itself and similarly situated discount cigarette

manufacturers, Liggett submitted written testimony, including proposed changes to the language

of the Blue Book regarding the Bill (or Proposition EE), to the Legislative Council concerning the

increased cost per year to Colorado cigarette consumers and the anti-competitive effects resulting

from Section 10, as well as additional information about the proposed allocation and spending of

revenue from the Bill.

       82.     The written testimony and proposed amendment by Liggett sought to correct

inaccuracies and omissions in the Blue Book concerning Proposition EE. Specifically, the

amendment would have clarified: (a) the anti-consumer and anti-competitive impact of Section 10,



                                                 25
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 26 of 34




including the increased costs on discount cigarette smokers per year; and (b) how revenue

generated by Proposition EE will be spent.

       83.     The amendment to the Blue Book proposed by Liggett, and rejected by Legislative

Council, would have cured material omissions in the Blue Book, and enhanced the accuracy and

transparency of the Blue Book, regarding its analysis of Proposition EE. At a September 3, 2020

hearing to consider proposed amendments to the Blue Book, the Legislative Council nonetheless

rejected the proposed amendment by Liggett to the Blue Book’s description and analysis of the

Bill by a vote of 7-10.

       84.     The Legislative Council’s refusal to include the language proposed by Liggett in

the Blue Book excluded Liggett from exercising its right to free speech, in violation of the United

States and Colorado constitutions. Moreover, because the Blue Book does not provide fair,

adequate and impartial analysis and information regarding Section 10, the legislative process and

the Blue Book are deficient under the Colorado Constitution.

       I.      The Bill Harms Discount Cigarette Manufacturers And Consumers, And
               Leaves Premium Brands Unaffected

       85.     The Bill on its face purports to be a tax increase aimed to offset the loss of revenue

due to COVID-19, but Section 10 has nothing to do with that stated goal. Section 10 does not

enhance revenue by increasing cigarette taxes, but rather only increases the price of discount

products greater than the amount of the newly-imposed cigarette tax. Section 10 serves the interest

of premium brand cigarette manufacturers by artificially raising the price of discount brand

cigarettes to premium price levels, eliminating price competition in favor of premium brand sellers.

The Bill also disproportionately harms consumers of discount cigarettes, by disproportionately




                                                26
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 27 of 34




raising prices on the least expensive products, which are typically consumed by persons with lower

incomes.

       86.     The COVID-19 pandemic and related economic dislocation have caused severe

harm to consumers. COVID-19 has led to 465,000 initial unemployment claims in Colorado and

massive job losses, disproportionately hurting low-income workers who are part of the service

industry and are unable to work from home. Section 10 imposes regressive, disproportionate price

increases on the most hard-hit Coloradans who elect to smoke less expensive cigarettes. For

Coloradans who smoke discount brand cigarettes, the added cost due to Section 10 could be as

high as $800.00 per year.

       87.     There can be no public health benefit from handing an even larger share of the

cigarette market in Colorado to big tobacco. In fact, increasing Philip Morris’s profits and share

will only create even stronger opposition in the future if Colorado attempts to impose taxes and

regulations on cigarettes.

       J.      A Preliminary Injunction Precluding The Implementation Of Enforcement
               Of Section 10 Is Necessary To Avoid Irreparable Harm

       88.     A preliminary injunction precluding the implementation and enforcement of

Section 10 on January 1, 2021, and during the pendency of this action, is necessary to avoid

irreparable harm to Plaintiffs.

       89.     Plaintiffs are likely to succeed on the merits in this case. Section 10 is patently

unconstitutional and invalid, by, among other things, impermissibly burdening interstate

commerce and violating Plaintiffs’ First Amendment and Fourteenth Amendment rights. There is

no legitimate state interest served by Section 10.




                                                 27
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 28 of 34




        90.     Plaintiffs will also suffer immediate and irreparable harm if Section 10 takes effect.

The harm will be immediate because Section 10 requires Plaintiffs to nearly double the price of

their cigarettes the moment the provision goes into effect, which will prevent Plaintiffs from being

able to compete and sell their products in Colorado. It will be irreparable because Plaintiffs will

suffer an irretrievable loss of sales, good will, and market share. By contrast, the State will suffer

no material harm if enforcement of Section 10 is enjoined.

V.      CLAIMS FOR RELIEF

     COUNT 1 AGAINST THE STATE OF COLORADO, GOVERNOR POLIS, AND
     ATTORNEY GENERAL WEISER – VIOLATION OF COMMERCE CLAUSE,
       ARTICLE I, SECTION 8, OF THE UNITED STATES CONSTITUTION

        91.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-90 above as

if fully set forth herein.

        92.     Plaintiffs are out-of-state tobacco manufacturing companies with no physical

presence in Colorado. Plaintiffs sell discount cigarette products to Colorado consumers indirectly

through a stream of commerce, by selling cigarette products through a network of in-state

wholesalers and retailers.

        93.     Section 10 discriminates against the out-of-state Plaintiffs in favor of in-state

retailers and sellers in violation of the Commerce Clause because the additional proceeds generated

by the retail sale of cigarettes at the state-imposed higher minimum price is realized as revenue

and profit by in-state retailers and/or distributors, not by Plaintiffs. Thus, in-state sellers reap the

benefits of Section 10 at the expense and to the detriment of the out-of-state Plaintiffs who will

suffer economic and irreparable harm. The State can provide no justification, aside from unfairly

benefitting in-state interests, for this discrimination, particularly in light of the alternative means



                                                  28
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 29 of 34




available to the State for raising revenue (such as the excise taxes that are already included in the

Bill).

         94.     Section 10 also violates the Commerce Clause because it unjustifiably burdens and

interferes with interstate commerce and the market for discount cigarettes. As a result of Section

10, Plaintiffs and other discount cigarette manufacturers will be unable to sell their products in

Colorado, a burden which is excessive in relation to any putative local benefit that may be

attributed to the state law. There is no state interest that justifies the harm caused to Plaintiffs.

         95.     Additionally, Section 10 has impermissible extraterritorial effects beyond the

borders of the State of Colorado that interfere with and burden interstate commerce. Section 10

will severely undermine the long-standing regime for the regulation, sale, and pricing of cigarettes

throughout the United States.

         96.     Accordingly, Section 10 violates the Commerce Clause, Article I, Section 8, of the

United States Constitution and should be declared void as unconstitutional and enjoined from

taking effect.

    COUNT 2 AGAINST THE STATE OF COLORADO, GOVERNOR POLIS, AND
  ATTORNEY GENERAL WEISER – VIOLATION OF THE DUE PROCESS CLAUSE
    OF THE FOURTEENTH AMENDMENT OF THE U.S. CONSTITUTION AND
     ARTICLE II OF THE CONSTITUTION OF THE STATE OF COLORADO

         97.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-96 above as

if fully set forth herein.

         98.     Section 10 is unreasonable, arbitrary, and capricious, as it targets and causes

disproportionate harm to discount cigarette manufacturers, including Plaintiffs, as well as

Colorado citizens and residents and other persons who buy, sell, and/or consume discount and

lower-priced cigarettes in Colorado.


                                                  29
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 30 of 34




        99.     Section 10, without any legitimate state purpose, authorizes the State to raise and

fix the retail price of discount cigarette products sold to consumers in Colorado.

        100.    If not enjoined, Defendants’ unreasonable, arbitrary and capricious conduct will

violate Plaintiffs’ due process property rights and cause irreparable harm to Plaintiffs.

        101.    Accordingly, Section 10 should be declared void as unconstitutional and enjoined

from taking effect.

COUNT 3 AGAINST THE STATE OF COLORADO, GOVERNOR POLIS, ATTORNEY
 GENERAL WEISER, AND LEGISLATIVE COUNCIL – VIOLATION OF EXERCISE
           OF FREE SPEECH UNDER THE FIRST AMENDMENT

        102.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-101 above

as if fully set forth herein.

        103.    Defendant Legislative Council is a committee of the Colorado General Assembly

tasked, among other things, with preparing and approving the ballot information booklet that

provides Colorado voters with information about ballot measures in advance of elections.

        104.    Article V, Section 1(7.5) of the Colorado Constitution (“Section 1(7.5)”) sets forth

the requirements for the Blue Book, which is an analysis of ballot proposals and provides

information to the voters about the measures on which they will vote.

        105.    The Blue Book affects the voting and election process with respect to ballot

initiatives, and Section 1(7.5) regulates the Blue Book process. Section 1(7.5) requires, among

other things, “a fair and impartial analysis of each measure … includ[ing] … the major arguments

both for and against the measure,” and “permits any person to file written comments for

consideration by the research staff during the preparation of such analysis.”




                                                 30
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 31 of 34




        106.    Notwithstanding these requirements, the Blue Book contains virtually no analysis

of the provision, and major arguments against the provision, which are required by Section 1(7.5),

were excluded.

        107.    On September 1, 2020, Liggett filed proposed amendments which would have

corrected inaccuracies and misinformation contained in the Blue Book. (See supra Section IV.H).

However, on September 3, 2020, the Legislative Council rejected Liggett’s amendments, which

contained corrections to material inaccuracies and misleading portions of the Blue Book, is

protected speech under the First Amendment.

        108.    By refusing to include Liggett’s amendments to the Blue Book, without any

compelling state interest, Defendants took action which violated Liggett’s First Amendment rights.

        109.    Accordingly, Section 10 should be declared void as unconstitutional and enjoined

from taking effect.

COUNT 4 AGAINST THE STATE OF COLORADO, GOVERNOR POLIS, ATTORNEY
  GENERAL WEISER, AND LEGISLATIVE COUNCIL – VIOLATIONS OF THE
                     COLORADO CONSTITUTION

        110.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-109 above

as if fully set forth herein.

        111.    Article V, Section 20, requires that every measure referred to a committee of

reference of either house “be considered by the committee upon its merits,” and any action taken

in violation of Article V, Section 20 is null and void, pursuant to Article V, Section 22b. After the

Bill was referred to both the House and Senate Finance Committees, the Bill was not considered

upon its merits.




                                                 31
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 32 of 34




       112.    Article V, Section 21 requires that every Bill contain only a single subject. That

single subject must be clearly expressed in the Bill’s title.

       113.    The Bill contains more than one subject in violation of Article V, Section 21. First,

the Bill concerns the subject of taxes on various cigarette and tobacco products. Second, the Bill

includes Section 10, which sets a minimum price per pack of cigarettes at $7.00 in 2021, and $7.50

from 2024 onward. Section 10 thus concerns a subject other than tobacco or cigarette taxes.

       114.    Further, the title of the Bill does not include, identify, or reference Section 10 or its

contents.

       115.    Article V, Section 22, requires that every bill “shall be read by title when

introduced, and at length on two different days in each house; provided, however, any reading at

length may be dispensed with upon unanimous consent of the members present.”

       116.    The General Assembly failed to ensure that the full title of the Bill was read upon

the final reading in the House of Representatives.

       117.    Article V, Section 1(7.5), requires that the Blue Book contain “a fair and impartial

analysis of each measure, which shall include a summary and the major arguments both for and

against the measure, and which may include any other information that would assist understanding

the purpose and effect of the measure. Any person may file written comments for consideration

by the research staff during the preparation of such analysis.”

       118.    By rejecting the amendments Liggett submitted to the Legislative Council

regarding Section 10, the Legislative Council failed to correct inaccuracies and misleading content

in the Bill and failed provide information that would assist voters understand the purpose and effect

of the measure.



                                                  32
  Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 33 of 34




       119.    Defendants’ violations of, and failure to comply with, the aforementioned

provisions of the Colorado Constitution have caused harm to Plaintiffs. Accordingly, Section 10

of the Bill must be declared void as unconstitutional and enjoined from taking effect.

                                     PRAYER FOR RELIEF

       120.    WHEREFORE, based on the foregoing, Plaintiffs respectfully request that this

Court grant the following relief:

       A.      A preliminary injunction precluding the enforcement of Section 10 during the

pendency of this action;

       B.      A final judgment in favor of Plaintiffs declaring that Section 10 is void as a matter

of law and permanently enjoining Defendants from implementing and enforcing Section 10;

       C.      An order awarding Plaintiffs’ costs, interests, and attorneys’ fees incurred in

connection with the commencement and prosecution of this action; and

       D.      Such other relief as the Court shall deem just and proper.

                                DEMAND FOR A JURY TRIAL

       121.    Plaintiffs demand a trial by jury of all issues so triable.




                                                  33
 Case 1:20-cv-03107 Document 1 Filed 10/15/20 USDC Colorado Page 34 of 34




Dated: October 15, 2020
                          ____________________________________
                          Marc E. Kasowitz
                          Daniel R. Benson
                          Leonard A. Feiwus
                          Deva Roberts
                          KASOWITZ BENSON TORRES LLP
                          1633 Broadway
                          New York, NY 10019
                          Phone: (212) 506-1700
                          Fax: (212) 506-1800
                          Email: lfeiwus@kasowitz.com


                          Maria Gorecki
                          KASOWITZ BENSON TORRES LLP
                          1400 16th Street
                          16 Market Square, Suite 400
                          Denver, CO 80202
                          Tel: (720) 932-8303
                          Fax: (720) 932-8300
                          Email: mgorecki@kasowitz.com

                          Jon Anderson
                          MAVEN LAW GROUP
                          1800 Glenarm Place, Suite 950
                          Denver, CO 80202
                          Phone: 303-218-7141
                          Email: janderson@mavenlawgroup.com

                          Attorneys for Plaintiffs Liggett Group LLC, Vector Tobacco
                          Inc., and Xcaliber International Ltd., LLC




                                      34
